DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (Figures 1-3, 5-6A, and 7A-7B) claims 1-2 in the reply filed on 09/07/2021 is acknowledged.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/07/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukano USPN 7293967 in view of KR 20090057928, Minor USPN 6015610, and Rocky Mountain Instrument Co NPL (hereafter Light tutorial NPL).
Regarding Claim 1: Fukano USPN 7293967 discloses the limitations:
A resin member (28; 110,114,116,118, Figures 1-4, Column 5 Line 47-67, Column 6 Line 7-24, element 28 is formed of PTFE which is a fluororesin) having one surface (surface generally indicated with element number 116 in Figure 1 and Figure 2) formed as a liquid contact surface (the surface generally indicated with element number 116 in Figure 1 and Figure 2 contacts the fluid supplied into and delivered from the pump chamber 29, Column 7 Line 44-Column 8 Line 5, the fluid is coating liquid Column 7 Line 5-10), the resin member repeatedly bending when used (the prior art address this limitation within the same confines as the instant application, additionally skirt section 116 of element 28 is bendable and functions as described in Column 6 Line 7-24), the resin member having flexibility (Column 2 Line 46-52), a portion that bends (skirt section 116 of the resin member is a portion that bends, Column 6 Line 7-24, Column 5 Line 60-67). Fukano USPN 7293967 is silent regarding the limitations: wherein a surface roughness of the liquid contact surface is less than 0.40 μm as an arithmetic average roughness, and a total light reflectance of the liquid contact surface at the portion that bends is not less than 2.0%.
However, KR 20090057928 does disclose the limitations: 
A resin member (PTFE molded article, see Page 1 Line 11-end of page 2) having one surface (surface having a thermally fluidized layer, Page 2 Line 50-end of page (in particular Page 2 Line 50-60), last 4 lines of page 6 (i.e. “the surface having the thermal fluidized layer is on the liquid contact side”)) formed as a liquid contact surface (it is, the surface having the thermal fluidized layer is on the liquid contact side, Page 6 last 4 lines), the resin member repeatedly bending when used, the resin member having 
Additionally, the prior art of Minor USPN 6015610 discloses that: 
an expanded polytetrafluoroethylene (PTFE) material with a thickness above 1 mm will reflect over 98% of the visible light hitting its surface (Colum 2 Line 2-5), and a thinner (PTFE) material having a thickness of about 0.5 mm will still reflect about 97-98% of the visible light hitting its surface (Column 2 Line 5-7). Furthermore Minor USPN 6015610 discloses that the index of refraction for PTFE is between 1.30-1.40 (Column 5 Line 22-32). 
Furthermore, using Fresnel’s laws (see Light tutorial NPL) knowing that the refraction index of air =1, and calculating reflection loss for a 0 degree angle; the reflection loss for PTFE having a value of n (e.g. refraction index) of between 1.30-1.40 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resin member (28; 110,114,116,118) formed of PTFE of Fukano USPN 7293967 with the resin member (PTFE molded article) having a thermally fluidized layer on the liquid contact side of KR 20090057928 in order to provide an article (diaphragm) of PTFE resin that does not cause pinholes or cracks to occur because particles the fluid are less likely to adhere (to the PTFE diaphragm) and stay, and are easy to clean (Page 2 Line 50-62).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukano USPN 7293967 in view of KR 20090057928, Minor USPN 6015610, and Light tutorial NPL as applied to claim 1 above, and further in view of Drahusz USPN 6067893 and Tuck USPN 4270441.
Regarding Claim 2: Fukano USPN 7293967 as modified by KR 20090057928, Minor USPN 6015610, and Light tutorial NPL discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Fukano USPN 7293967 discloses the limitations: a cross-sectional shape of the liquid contact surface at the portion that bends (cross sectional shape of skirt 116; surface of skirt 116 which contacts the fluid). Fukano USPN 7293967 is silent regarding the limitations: is a shape in which recesses and projections are alternately continuous, and the recesses are formed by concave curved surfaces. 

    PNG
    media_image1.png
    859
    920
    media_image1.png
    Greyscale

Annotated Figure 3 of Drahusz USPN 6067893 (Attached Figure 1)

However Drahusz USPN 6067893 does disclose the limitations: 
a diaphragm (10 - Fig 1-3; --it is noted that disclosure of Drahusz is directed to diaphragms in general and the diaphragm 10 of Drahusz is actuated by a piston like the prior art of Fukano USPN 7293967), wherein the diaphragm has a cross-sectional shape at the portion that bends (see Annotated Figure 3 of Drahusz USPN 6067893 (Attached Figure 1), Column 4 Line 30-33), and the cross-sectional shape is a shape in which recesses and projections are alternately continuous (as seen in Figure 3 (Attached Figure 1), and Figure 1, the projections and recesses are alternately continuous about the circumference of the diaphragm, Column 3 Line 45-50, Column 3 Line 65-67), and the recesses are formed by concave curved surfaces (they are, see Attached Figure 1). 

Hence it would have been obvious to one of ordinary skill in the art to modify the cross-sectional shape of skirt 116 of the resin member resin member (28; 110,114,116,118) formed of PTFE of Fukano USPN 7293967 as modified by KR 20090057928, Minor USPN 6015610, and Light tutorial NPL with the alternating beadlike thick sections 6 of Drahusz USPN 6067893 in order to extend the life of the diaphragm made from brittle materials such as Teflon (PTFE) (Tuck USPN 4270441 - Column 1 Line 62-65, Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohrle USPN 7905172 - teaches a membrane made of PTFE which has nubs 13
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746